Conviction is for possessing still and equipment for manufacturing intoxicating liquor; punishment, three years in the penitentiary.
This court is without jurisdiction to pass upon the merits of the case for two reasons. (a) The transcript before us shows no judgment of conviction. On page 10 of the transcript appears an instrument called a judgment, which recites that the case was called for trial, that appellant pleaded not guilty, that a jury was impanneled, and returned a verdict which is set out, but there the purported judgment stops. It does not recite what judgment, if any, was entered on the verdict. (b) Appellant did not enter into recognizance during the term, but sought enlargement pending appeal by executing an appeal bond which recites that he "stands charged" with the offense *Page 103 
of possessing still, etc., for manufacturing intoxicating liquor. There is no recital in the bond that he had been convicted of a felony, except inferentially. The bond does not comply with the provisions of articles 817 and 818, C. C. P., regarding the requirements of bail pending appeal. See Scisson v. State, 51 S.W.2d 703, and cases therein noted.
The appeal is dismissed.
Dismissed.
                 ON MOTION TO REINSTATE, APPEAL.